DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
 In the amendment filed on April 6, 2022, claims 10 and 17 have been canceled and claims 18-20 have been added. Accordingly, claims 1-9, 11-16 and 18-20 are pending and under examination.
 As to the rejection of claims 1-2 and 4-5 under 35 U.S.C. 103 as being unpatentable over Khan (US 2016/0095598) in view of Del Nido et al. (US 2009/0306681), applicant’s arguments have been fully considered but they are not persuasive. The focal point of Applicant’s  argument is the limitation of “an indicator to indicate whether an axial displacement force is applied to one of the tissue fasteners in the fastener housing.” Applicant argues that the indicator in the limitation above is used to provide an indication of whether a force is applied to a tissue fastener, in distinction from setting the handle up to deliver a particular magnitude of force that will be delivered from the handle to a tissue fastener and the distinction is important because the gauge is intended to provide an indication of whether the tissue fastener is in contact with the tissue and consequently whether it is safe to deploy a tissue fastener, and further provide feedback that the fastener has been delivered through the tissue (at page 6/8-7/8 of the Remarks). 
Examiner respectfully traverses Applicant remarks, the limitation at issue does not require the indicator provide an indication of whether the tissue fastener is in contact with the tissue and consequently whether it is safe to deploy a tissue fastener. The limitations on which the Applicant relies (i.e. the indicator provide an indication of whether the tissue fastener is in contact with the tissue and consequently whether it is safe to deploy a tissue fastener) are not stated in the claims. It is the claims that define the claimed invention and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc. 7 USPQ2d 1064. Examiner notes that the pressure gauge 57 of Del Nido allows the surgeon to adjust an amount of pressure/force to deploy tissue fastener 10 (para [0074]). Examiner contends that after the pressure gauge 57 of Del Nido is set up to a predetermined amount of pressure according to the instruction for use the pressure gauge also let the the surgeon knows the exact amount of pressure, which is from proximal to distal direction, will be used to apply to the fastener to deploy the fastener. 
Examiner suggests Applicant to further amend the limitation at issue to further define that the indicator provides an indication of whether the tissue fastener is in contact with the tissue and consequently whether it is safe to deploy a tissue fastener to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2016/0095598) in view of Del Nido et al. (US 2009/0306681).

Referring to claim 1, Khan discloses a tissue fastener deployment system for use with a plurality of tissue fasteners, comprising: 
a) a handle (the proximal portion of tubular member 402, which includes two wings/tabs as shown in Fig. 1 and 27); 
b) a flexible first tubular member 402 (Fig. 1 and [0076]) having a proximal end and a distal end and defining a longitudinal axis, the proximal end rotatably coupled to the handle (examiner notes that when the surgeon rotate the handle the outer tubular member 402 also rotated with the handle);
c) a flexible second tubular member 456 having a proximal end and a distal end, and extending through the first flexible tubular member 402 (Figs. 8 and 27; para [0118]); 
d) a fastener housing 404 adapted to store the plurality of tissue fasteners 400A and provided at the distal end of the second tubular member (para [0076] and [0081]-[0082]); 
e) a flexible push member (Figs. 7-9. Para [0082]-[0084] discloses slide ejector 426 is reciprocated inside housing 424) longitudinally displaceable within the second tubular member and adapted to be axially displaced into the fastener housing; 
f) an actuator movably coupled relative to the handle, wherein actuating the actuator results in longitudinal displacement of the push member relative to the first tubular member and into the fastener housing ([0037]: “FIG. 27 is section view comparable to FIG. 26 except of the manually-actuated plunger of the elongated endoscopic apparatus of FIG. 1”).
Khan discloses the invention substantially as claimed except for disclosing an indicator to indicate whether an axial displacement force is applied to one of the tissue fasteners in the fastener housing.
However, in the same field of endeavor, which is a tissue fastener deployment system for use with a plurality of tissue fasteners, Del Nido discloses (Figs. 31a) trigger 38’ includes a pressure gauge 57 to allow the surgeon to adjust an amount of pressure/force to deploy tissue fastener 10 (para [0074]). In view of Del Nido’s teaching with would have been obvious to one of ordinary skill in the art, before the filling of the claimed invention, to have provided a pressure gauge or force gauge to the handle of Khan to allow the surgeon the ability to adjust the amount of pressure/force to the plunger to apply the fastener according the type or toughness of tissue.

Referring to claim 2, Khan discloses the tissue fastener deployment system of claim 1, wherein: the indicator indicates whether the axial displacement force is in the proximal to distal direction (Khan discloses using the handle (Fig. 27) to move the slide ejector 426 forward to reject fastener. Thus, the applied force is in the direction from proximal toward distal). 

Referring to claims 4-5, Khan/Del Nido discloses the tissue fastener deployment system of claim 1, Del Nido discloses the indicator is a gauge (para [0074]). Examiner notes that user can view the amount of pressure/force on the pressure/force gauge. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,426,457 (hereinafter “the patent”) in view of Del Nido et al. (US 2009/0306681). 
Referring to claim 1, claim 26 of the patent discloses substantially as claimed except for disclosing an indicator to indicate whether an axial displacement force is applied to one of the tissue fasteners in the fastener housing.
Referring again to claim 1, however, in the same field of endeavor, which is a tissue fastener deployment system for use with a plurality of tissue fasteners, Del Nido discloses (Figs. 31a) trigger 38’ includes a pressure gauge 57 to allow the surgeon to adjust an amount of pressure/force to deploy tissue fastener 10 (para [0074]). In view of Del Nido’s teaching with would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to have provided a pressure gauge or force gauge to the handle of the patent to allow the surgeon the ability to adjust the amount of pressure/force to the plunger to apply the fastener according the type or toughness of tissue.

Allowable Subject Matter
Claims 3, 6 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 and 11-16 are allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771